DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
–In Claim 1, 
          -line 1,“circuit” should be changed to –system--;
          -line 4, “switches”should be changed to –switching--.
-In Claim 10,
           -line 1, “circuit” should be changed to –system--;
           -line 4, “a” before “frequencies” should be deleted.
-In Claim 17, 
          -line 3, “the” before “pulser switch” should be changed to –a--; and “the secondary of the” before “transformer” should be changed to –a secondary side of a--;
         -line 5, “a” before “pulser switch” should be changed to –the--;
         -line 6, “a” before “transformer” to –the--;
        -line 7, “a” before “secondary side” to –the--.
-In Claim 26,

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose a nanosecond pulser [circuit] system having, inter alia, “…the energy recovery circuit comprising: an energy recovery inductor electrically coupled with the high voltage power supply; a crowbar diode arranged in parallel with the secondary side of the transformer; and a second diode disposed in series with the energy recovery inductor and arranged to conduct current from a load through the energy recovery inductor to the high voltage power supply” (claim 1); or a [circuit] system having, inter alia, “…an energy recovery circuit electrically coupled with the secondary side of the transformer and the storage capacitor, the energy recovery circuit comprising:  52 Docket: E1916.10040US02an energy recovery inductor electrically coupled with the high voltage power supply; and a second diode disposed in series with the energy recovery inductor and arranged to conduct current from a load through the energy recovery inductor to the high voltage power supply” (claim 10); and a method for creating high voltage pulses having, inter alia, the steps of “…opening an energy recovery switch within an energy recovery circuit while closing the pulser switch, the energy recovery circuit coupled with the secondary side of the transformer and the DC power supply; pausing for a period of time less than about 100 nanoseconds; closing the pulser switch of the nanosecond pulser; and opening the energy recovery switch within the energy recovery circuit while closing the pulser switch” (claim 17) or “...during the burst of pulses, repeatedly closing and opening an energy recovery switch within an energy recovery circuit such that the energy recovery switch is closed when the pulser switch is open and the energy recovery switch is open when the pulser switch is closed, the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ziemba et al., Patent No. 10,892,141; Ziemba et al., Patent No. 10,978,955.
                                                      Correspondence


          - 
      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAISSA PHILOGENE whose telephone number is (571)272-1827. The examiner can normally be reached Monday-Friday 9:30am to 9:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on (571) 272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAISSA PHILOGENE/Primary Examiner, Art Unit 2844